PER CURIAM
Defendant was charged with two felonies for driving while revoked on November 13 and 18,1987, at which time his driving privileges had been revoked by reason of his habitual traffic offender status. The two charges were consolidated for trial.
The trial court concluded that the order revoking defendant’s driving privileges was invalid and found him not guilty of the charged felonies. However, the court found him guilty of the misdemeanor of driving while suspended, former ORS 811.175, because defendant’s driving record, to which he stipulated, showed that he was suspended as of February 17, 1985, for an indefinite period of time for failure to report an accident. ORS 809.410(9). That offense was then a Class A misdemeanor; however, the statute was amended in 1987, before the events which gave rise to these charges occurred, making driving while suspended a Class A traffic infraction, with certain exceptions not relevant here. That offense is a lesser offense included in felony driving while revoked.
The state concedes that defendant’s conviction of a misdemeanor for driving while suspended should be reversed.
Reversed and remanded for resentencing for the infraction of driving while suspended.